Orders of disposition, Family Court, Bronx County (Monica *615Drinane, J.), entered on or about July 5, 2011, which, upon a fact-finding determination that respondent mother had permanently neglected her children, terminated her parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the determination that the mother permanently neglected the children, despite the agency’s diligent efforts. The record reflects that the mother’s visits were sporadic, that she sometimes behaved inappropriately at visits, and that she failed to complete individual therapy, which was part of the service plan. The record further indicates that the agency scheduled visits, established a service plan, made referrals for the mother and the children for services, conducted meetings and conferences with the mother to discuss her compliance with the plan, and agency staff visited her home and the children’s foster homes.
The record also supports the court’s dispositional determination. The mother moved out-of-state, knowing that her already spotty visitation record would decline further, and failed to maintain phone contact with the children. The mother never requested a suspended judgment, which was not warranted in any event since the mother failed to demonstrate sufficient progress to justify delaying the children’s ability to achieve stability in their lives. Concur—Gonzalez, P.J., Friedman, Moskowitz, DeGrasse and Freedman, JJ.